Name: Commission Regulation (EEC) No 1467/80 of 10 June 1980 laying down detailed rules limiting the granting of production aid for Williams pears and cherries preserved in syrup
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 80 Official Journal of the European Communities No L 146/ 17 COMMISSION REGULATION (EEC) No 1467/80 of 10 June 1980 laying down detailed rules limiting the granting of production aid for Williams pears and cherries preserved in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ^), as last amended by Regulation (EEC) No 2999/79 (2), and in particular Article 3c thereof, Whereas Council Regulation (EEC) No 1460/80 (3 ), fixed at 74 000 tonnes, at 26 750 tonnes and at 49 140 tonnes respectively the quantities of Williams pears preserved in syrup, hard-fleshed heart cherries and other sweet cherries and Morello cherries preserved in syrup which are eligible for aid ; whereas it is appro ­ priate to lay down provisions governing the distribu ­ tion of the aforementioned overall quantities among the various processing undertakings ; Whereas it is appropriate to specify the quantity of those preserved products in respect of which the new undertakings may be eligible for aid ; Whereas Regulation (EEC) No 1731 /79 (4), should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1980/81 marketing year, production aid granted in respect of Williams pears preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall be limited, for each processing undertaking to 102.94 % of the quantity produced during the 1978/79 marketing year. 2 . For the 1980/81 marketing year, production aid granted :  in respect of hard-fleshed heart cherries and other sweet cherries preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall be limited for each processing under ­ taking to 83.45 % of the quantity produced during the 1979/80 marketing year,  in respect of morello cherries preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff shall be limited, for each processing undertaking, to 89-73 % of the quan ­ tity produced during the 1979/80 marketing year . Article 2 As regards the products listed in Article 1 , the percen ­ tage referred to in Article 6 (2) of Regulation (EEC) No 1 530/78 (5), shall be fixed, for the 1980/81 marketing year, at 2 % of the overall quantity which is produced on the territory of each Member State and which is eligible for aid under Article 1 . Article 3 Regulation (EEC) No 1731 /79 is hereby repealed with effect from 15 July 1980 . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 June 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 341 , 31 . 12. 1979, p. 1 . (3 ) See page 4 of this Official Journal . ( «) OJ No L 199, 7 . 8 . 1979, p. 21 . (5 ) OJ No L 179, 1 . 7 . 1978 , p. 21 .